Case 21-40096-crm       Doc 16     Filed 04/13/21      Entered 04/13/21 15:56:22        Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF KENTUCKY
                             OWENSBORO DIVISION
                                     :
In re:                               :
                                     :
    Janice Carol Everly              :  Case No.: 21-40096
                                     :  Chapter 7
       Debtor.                       :  Judge Charles R. Merrill
                                     :  *********************
                                     :


ENTRY SUSTAINING MOVANT'S MOTION FOR RELIEF FROM STAY AS TO 124 W
                 8TH ST, BEAVER DAM, KY 42320-1518

       For good cause shown, Nationstar Mortgage LLC d/b/a Mr. Cooper (hereinafter

"Movant")'s Motion for Relief from Stay as to 124 W 8th St, Beaver Dam, KY 42320-1518

("Property") is hereby granted.

       The Court finds that Movant filed a motion that requested relief pursuant to 11 U.S.C. §

362 so that it could accelerate the debt owed by Debtor herein and foreclose its mortgage the

Property, and otherwise pursue Movant's contractual and state law remedies.

       For good cause shown and pursuant to 11 U.S.C. § 362, it is ORDERED that the stay that

issued in this action is terminated with respect to the Property. Additionally, the Court orders that

the Fed.R.Bankr.P. 4001(a)(3) is waived, this order is effective immediately




                                                       Dated: April 13, 2021




21-003150_BLJ1
Case 21-40096-crm       Doc 16     Filed 04/13/21    Entered 04/13/21 15:56:22        Page 2 of 2




       Movant may take all actions necessary to enforce its rights in the Property under state

law.




Submitted by:

 /s/ Amy E. Gardner
Amy E. Gardner (KBA #93532)
Adam B. Hall (97816)
John R. Cummins (84631)
Stephen R. Franks (97986)
Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028
614-220-5611; Fax: 614-627-8181
Attorneys for Creditor
The case attorney for this file is Amy E. Gardner.
Contact email is aeg@manleydeas.com

Copies to:

   Amy E. Gardner, Attorney for Creditor, Manley Deas Kochalski LLC, P.O. Box 165028
   Columbus, OH 43216-5028 (notified by ecf)

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov (notified by ecf)

   Mark H. Flener, Chapter 7 Trustee, P.O. Box 8, 1143 Fairway Street, Suite 101, Bowling
   Green, KY 42102-0008, mark@flenerlaw.com (notified by ecf)

   Al Miller, Attorney for Debtor, 428 North Second Street, Central City, KY 42330 (notified
   by ecf)

   Janice Carol Everly and Charlee Maddox, 114 Reynolds Street, Beaver Dam, KY 42320
   (notified by regular US Mail)

   Janice Carol Everly and Charlee Maddox, 124 W 8th St, Beaver Dam, KY 42320-1518
   (notified by regular US Mail)




21-003150_BLJ1
